Citation Nr: 0218854
Decision Date: 12/12/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-11 689	)	DATE 
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of an epididymectomy.

3.  Entitlement to an effective date earlier than July 23, 1999, for grants of entitlement to service connection for hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing loss.

(The issues of the veterans entitlement to service connection for eye and respiratory disorders other than asthma and initial ratings for carpal tunnel syndrome of the right and left wrists will be the subject of an appellate decision to be entered at a later date.)


REPRESENTATION

Appellant represented by:	The American Legion
 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to January 1969 and from March 1972 to January 1998.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision entered in November 1999 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which entitlement to service connection for hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing was established, effective from July 23, 1999, and entitlement to service connection for residuals of a right epididymectomy and a back disorder were denied as not well grounded.  Following an RO hearing in May 2000, the ROs hearing officer denied the claims for service connection for residuals of a right epididymectomy and a back disorder, based on the merits of each claim presented.  

In April 2002, the veteran initiated a claim for increase for his service-connected hypertension, and such claim was denied by the RO in a rating determination of June 2002.  The record does not reflect that a notice of disagreement was thereafter filed by the veteran regarding the denial effectuated in June 2002.  As such, the Board is without jurisdiction to consider such matter.  In the event, the veteran wishes to pursue an appeal regarding that issue, the veteran is advised to submit a notice of disagreement within the one-year period following his receipt of notice of the June 2002 denial.


FINDINGS OF FACT

1.  The veteran sustained an inservice injury to the low back in January 1992, for a which an assessment of a left low back strain was offered, with subsequent X-rays showing mild degenerative changes of the lumbosacral spine; continued complaints of back pain and/or findings involving a reduced range of motion and a sensory deficit of the lower spine are documented in service and thereafter.

2.  Inservice complaints or findings involving a disorder of the left epididymis are not shown; after service, the performance of a right epididymectomy was required due to the presence of cysts in April 1999, but no medical professional specifically links the onset of such cysts to the veterans periods of military service or otherwise relates them to any inservice event.

3.  The veteran initially filed a claim in which he alleged entitlement to service connection for hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing loss on July 23, 1999, there being no showing of a filing of a formal or informal claim prior thereto.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbosacral spine was incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.303 (2002).  

2.  Residuals of a right epididymectomy were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.303 (2002).  

3.  The criteria for the assignment of an effective date earlier than July 23, 1999, for grants of entitlement to service connection for hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

It is noteworthy that a significant change in the law was effectuated during the pendency of this appeal.  Specifically, on November 9, 2000, the President of the United States signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Among other things, this law eliminated the concept of a well-grounded claim, redefined and expanded the obligations of VA with respect to the duty to assist, and superseded the decision of the United States Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made in response to the VCAA, as made effective November 9, 2000, except the changes to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R § 3.159(c), and those involving 38 C.F.R. § 3.159(c)(4)(iii), which were made effective prospectively for claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

As the veterans claims were pending when the aforementioned changes to the law and regulations were made effective, the veteran is entitled to consideration of his claims under the version of the law or regulation most favorable to him.  Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted that the VA's General Counsel had determined that the VCAA is more favorable to claimants than the law in effect prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  Accordingly, the VCAA is for application in this matter.

Under the applicable changes, VA has a duty to advise the veteran of the requirements of his claims, to notify him of any information and evidence needed to substantiate and complete such claims, and to assist him in obtaining that evidence.  A review of the claims folder indicates that the veteran was advised specifically of the changes brought about by the VCAA in the ROs letters to him in March and May 2002.  In addition, in a VA Form 119, Report of Contact, dated in late May 2002, an RO employee noted that he had notified the veteran about the VCAA and how it applied to his claims.  In response to the employees statement that VA was ready to assist the veteran in obtaining any additional evidence he believed might help in substantiating his claims, he did not report that any additional evidence was available and requested that the RO render a decision on his claims as soon as possible.  

Neither the veteran, nor his representative, points to any other potentially relevant evidence not already on file that might have a bearing on the outcome of this appeal.  That notwithstanding, the Board recognizes the duty to inform the veteran of the evidence which VA will obtain and the evidence which he must obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Such was accomplished through the March and May 2002 letters and the telephone contact occurring in late May 2002.  It is of note that there is no indication whatsoever that there is any pertinent evidence to obtain either by VA or the veteran.  Based on the foregoing, VA has fully complied with the notice and duty-to-assist requirements brought about by the passage of the VCAA.

Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duties to notify and to assist the veteran under the VCAA and its implementing regulations, and, as such, further development requiring expenditure of VA resources is not warranted.  

Factual Background

Service medical records of the veteran, including all reports of enlistment and separation medical evaluations, are negative for complaints, findings, or diagnoses involving an abnormality of the right epididymis.  Such medical records are likewise negative in terms of the veterans back until January 1992.  At that time, the veteran sought outpatient medical assistance for an injury to the low back which was sustained in a fall while playing basketball.  The initial assessment was of a strain of the left low back and additional treatment was received later in January and February 1992 for low back pain.  X-rays were noted to demonstrate mild degenerative changes of the lower spine, as well as a focal, right upper quadrant calcification of uncertain etiology, the latter of which arguably was bowel gas.  Further X-rays in February 1992 continued to identify the same lytic lesion previously visualized, although it was noted on subsequent X-rays that the lucency was no longer present and it was deemed to have resolved.  The disappearance of the lucency suggested to the interpreting physician that what had been visualized was actually overlying bowel gas.  

Service medical records indicate that the veteran was seen in January 1993 for complaints of chronic back pain, and at that time, it was noted that his right tibia was one centimeter longer than the left tibia.  A complaint of back pain, among others, was reported by the veteran in November 1997; the assessment was of hematuria.  On a general medical evaluation in February 1998, the veteran voiced a complaint of recurrent back pain.  

Received by the RO on July 23, 1999, was a VA Form 21-526, Veterans Application for Compensation or Pension, wherein the veteran initially claimed entitlement to service connection for residuals of a back injury and a right epididymectomy, as well as hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing loss.  Various attachments to such application were also received at that time.

In connection with the veterans July 1999 application, he was afforded a VA general medical examination in August 1999.  On that occasion, he reported a history of benign, epididymal cysts having been removed in April 1979 (the noted year appears to be an error in transcription as other evidence on file verifies that the right epididymectomy was performed in April 1999).  Various musculoskeletal complaints were also noted, including a spinal injury during 1992 when playing basketball.  The pertinent assessment was of multiple musculoskeletal problems, including the spine.

On a joints examination by VA in August 1999, the veteran reported that his low back pain had its onset in 1993, when a physician detected the presence of muscle spasm.  Clinically, flexion of the lumbosacral spine was to 75 degrees, extension to 30 degrees, and lateral flexion to 35 degrees, bilaterally.  Such were reported to be normal range of values for the veteran.  No leg length discrepancy was indicated.  Sensation was intact to pinprick and light touch throughout, except for a small area of paresthesia of the left thigh, corresponding to the lateral femoral cutaneous nerve.  No muscle spasm or fasciculation involving the lower spine was present.  In the opinion of the examiner, there was pain of the low back.  

By rating action entered in November 1999, the RO granted entitlement of the veteran to service connection for hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing loss, effective from July 23, 1999.  Service connection was therein denied for residuals of a right epididymectomy and for a back disorder.

The veteran was afforded a hearing before the ROs hearing officer in May 2000, at which time testimony was received that he had undergone a right epididymectomy in April 1999.  Based upon his understanding that lifting could strain the affected area, he reported that his inservice duties required much lifting, including the capability of lifting of a minimum of 60 pounds.  Regarding his back disorder, the veteran stated that he had injured his spine in service during required physical training, when he was knocked over onto his back when playing basketball in January 1992.  He reported having been placed on physical profile on a couple of occasions while on active duty because of back pain and that, following his discharge, he needed to be careful in limiting the amount of weight he lifted and carried.  Concerning his claim for an earlier effective date, the veteran noted that he had consulted with a county veterans counselor in January 1998, who he mistakenly believed was a VA employee.  The veteran reported that he had completed an application for VA compensation with assistance from the county veterans benefits counselor and was led to believe that such application would be appropriately filed.  Only much later did it come to the veterans attention that the filing had not occurred and that the counselor was not a VA employee.  

Received by the RO in February 2001 were additional VA treatment records compiled during 2000 and 2001, none of which pertain to either the claimed residuals of a epididymectomy or a back disorder.

Received by the RO in June 2002 were medical records compiled by the Department of the Navy regarding postservice treatment received by the veteran from 1998 to 2002.  In February 1999, evaluation was sought for a one-and-one-half week history of palpable lesions within the right hemiscrotum.  He described significant local discomfort with any manipulation.  Examination showed a palpable mass involving the right epididymis.  Ultrasound revealed findings consistent with a right septated hydrocele versus a spermatocele with microcalcification of each testicle.  Scrotal exploration with a right epididymectomy followed in April 1999 without incident.  Follow-up care was received in March 2000 and it was reported in August 2000 that there was a continued showing of micocalcifications on testicular ultrasound.  On further ultrasound testing in May 2002, there were noted to be decreasing right epididymal cysts, with stable testicular microlithiasis.  A kidney, ureter, and bladder study at that time identified a vague opacity adjacent to the left sacrum, as well as opacities of the right sacrum, possibly representative of stones.  

Analysis

Generally, service connection may be established for a disability resulting from personal injury suffered or disease contracted during active duty, or for aggravation of a preexisting injury suffered or disease contracted within the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days of more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for a particular disability to be granted, a claimant must establish that he or she has such disability and that there is a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  When a disease is not initially manifested during service, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred or aggravated during the veterans service.  See 38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

It is noted that 38 U.S.C.A. § 5101(a) mandates that a claim must be filed in order for any type of benefit to accrue or be paid, see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  
 
Service Connection:  Back Disorder

The record reflects that the veteran sustained an inservice injury to the low back in January 1992, and at that time the presence of mild degenerative changes of the lumbosacral spine were identified upon review of X-rays.  Such was followed by continued complaints of back discomfort in service and thereafter.  In fact, upon the initial VA examination in August 1999, limitation of motion, a sensory deficit, and pain of the lumbosacral spine were in evidence.  Given the inservice showing of degenerative arthritis of the low back and a continuity of relevant symptomatology thereafter until the present, a grant of service connection for degenerative arthritis of the lumbosacral spine is found to be in order.

Service Connection:  Residuals of a Right Epididymectomy

There is no showing of any abnormality of the veterans right epididymis at any time during his extended periods of military service.  No such abnormality was identified objectively until February 1999, more than one year following the veterans last discharge from service.  At that point in February 1999, the veteran related a less than two-week history of cysts of the right epididymis and surgery for the removal of the right epididymis followed.  At no time during the course of such treatment, or at any other time, has any medical professional offered an opinion or finding noting that the cysts of the veterans right epididymis had their onset during his military service or otherwise linking such cysts to any period of active duty or any event thereof.

The veteran contends otherwise, stating that the heavy lifting required of him in service caused the cysts to form and grow.  Unfortunately, however, the veteran offers no professional medical opinion with which to substantiate his argument.  The veterans assertions are not supported by competent medical evidence or otherwise substantiated by the record.  It is pointed out that the veteran is not shown to be in possession of the medical training or knowledge, such as would transform his opinions as to medical diagnosis or etiology into competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Inasmuch as a preponderance of the evidence is against the veterans claim of entitlement to service connection for residuals of a right epididymectomy, the appeal must be denied.

Earlier Effective Date for Service Connection for Hemorrhoids, Hypertension, Tinnitus, Carpal Tunnel Syndrome, Scars from Removal of a Lump from the Right Side of the Neck, and Bilateral Hearing Loss

It is shown by the record, and not otherwise disputed by the veteran, that his claim for VA compensation in which he alleged entitlement to service connection for hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing loss, was initially filed with VA on July 23, 1999.  No prior oral or written communication by the veteran with VA is demonstrated by the evidence on file or otherwise alleged by the veteran, thereby precluding the existence of any formal or informal claim for VA compensation at a point earlier than July 23, 1999.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  As the filing date of the veterans initial VA claim for compensation benefits was more than one year after his separation from service in January 1998, the grants of entitlement to service connection for the aforementioned disabilities cannot be made effective as of the day following the veterans discharge from active duty.  38 C.F.R. § 3.400(b)(2).

Allegations are offered by the veteran that, in or about January 1998, he consulted a veterans benefits counselor from Berkeley County about his entitlement to VA benefits and with his assistance, a claim for VA compensation was completed.  Because the veteran believed that the counselor was, in actuality, a VA employee, he was of the opinion that the application was or would be timely filed with the appropriate office.  It was only later learned that the counselor was not a VA employee and that he had not filed the veterans claim for VA compensation.  Based on the circumstances presented, the veteran argues that the effective date of the grants of service connection should revert to the day following his separation from service in January 1998.

Although not articulated as such, the veterans argument appears to be focused in terms of equitable estoppel; that is, he is entitled to an earlier effective date based on his mistaken belief that he had filed a claim for VA compensation within the one-year period following his discharge from service.  First, the veteran received this advice from an employee of a local government's veterans' service organization, not from a VA employee.  See also Brown v. Brown, 8 Vet. App. 40, 43 (1995) (without opining on merits of such an action, the Court mentioned that claimant "may look to the representative for recovery" where the representative was negligent or at fault) (citing Robinson v. United States Navy, 342 F. Supp. 381, 383 (E.D. Pa. 1972).  Second, VA would nevertheless still be precluded from awarding benefits on the basis of equitable estoppel even if a VA employee had provided the veteran with erroneous advice.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995);McTighe v. Brown, 7 Vet. App. 29, 30 (1994)(statute specifically provides that effective date of DIC benefits award is date of application, and earlier effective date is not allowable under equitable estoppel because payment of government benefits must be authorized by statute) (citing OPM v. Richmond, 496 U. S. 414, 424, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); see also Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  Consequently, the veteran is not entitled to an earlier effective date on the basis of equitable estoppel.

The veterans argument is in error as it ignores a crucial, foundational element of the system designed by Congress for the administration of VA compensation benefits; namely, that a claim must be filed for a grant of entitlement and the payment of monetary benefits.  See 38 U.S.C.A. § 5101(a) (West 1991).  In this instance, the veteran fails to account for the fact that a claim for the benefit sought was not submitted until July 23, 1999, well beyond the one-year period from the date of separation from service.  

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest effective date assignable based on a claim for direct service connection is the later of the date of receipt of the claim or the date entitlement arose.  Here, the latter of two is the date on which the veteran initially filed a claim for service connection for hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing loss, July 23, 1999.  Accordingly, that portion of the appeal must be denied.


ORDER

Service connection for degenerative arthritis of the lumbosacral spine is granted.

Service connection for residuals of a right epididymectomy is denied.

An effective date earlier than July 23, 1999, for an effective date for grants of service connection for hemorrhoids, hypertension, tinnitus, carpal tunnel syndrome of the right and left wrists, scars from removal of a lump from the right side of the neck, and bilateral hearing loss, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
